 



Exhibit 10.1
Execution Copy
[Sapient Corporation Letterhead]
July 18, 2007
Mr. Alan Herrick
870 Buckhead Trace
Atlanta, GA 30342
Dear Alan,
     This letter (the “Agreement”) will confirm your employment with Sapient
Corporation (together with its successors, the “Company” or “Sapient”), under
the terms and conditions that follow:
     1.      Positions, Term and Duties.
              (a) Positions; Reporting. You will be employed by the Company, on
a full-time basis as its President and Chief Executive Officer (“CEO”),
reporting directly to the Company’s Board of Directors (the “Board”). In
addition, and without further compensation, you will serve as a member of the
Board for so long as you continue to be employed hereunder as President and CEO
on a full-time basis.
              (b) Term; Renewal. Subject to earlier termination as hereinafter
provided, your employment hereunder shall be for an initial term of three
(3) years, which term commenced on November 1, 2006, and shall renew
automatically thereafter for successive terms of one year each, unless either
party gives written notice to the other not less than sixty (60) days prior to
the expiration of the initial or a renewal term that this Agreement shall not be
renewed. The term of this Agreement, as from time to time renewed, is hereafter
referred to as “the term of this Agreement” or “the term hereof.”
              (c) Duties & Responsibilities. You agree to perform the duties of
your positions, which shall be consistent with those customarily assigned to
individuals serving in such positions, and such other duties consistent with
your positions as may reasonably be assigned to you by the Board from time to
time. You also agree that, while employed by the Company, you will devote your
full business time and your best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company in a
manner consistent with your duties and to the discharge of your duties and
responsibilities for the Company, except for vacation time, absence for sickness
or disability, and reasonable time spent performing services for any charitable,
religious or community organizations, so long as such services do not violate
the Sapient Confidentiality Agreement or the Sapient Fair Competition Agreement
(as defined in Section 3 hereof, or otherwise materially interfere with the
performance of your duties hereunder.

 



--------------------------------------------------------------------------------



 



     2.      Compensation and Benefits. During the term hereof, as compensation
for all services performed by you for the Company, the Company will provide you
the following pay and benefits:
              (a) Base Salary. The Company will pay you a base salary at the
rate of Four Hundred and Seventy Five Thousand Dollars ($475,000) per year,
payable in accordance with the regular payroll practices of the Company and
subject to review and increase (but not decrease) by the Company’s Compensation
Committee (the “Compensation Committee”) on an annual basis. Such base salary,
as may be increased from time to time, is hereafter referred to as the “Base
Salary”. The Base Salary of $475,000 per year will be retroactive to November 1,
2006. The Company will provide you with a payment to reflect the difference
between this rate and the rate at which your Base Salary was paid from
November 1, 2006 through the date this Agreement is fully executed, such payment
to be made as soon as practicable after this Agreement is fully executed, but in
no event more than five business days after such full execution.
              (b) One-Time Bonus. You acknowledge that the Company has paid you
a one-time bonus payment of Seventy Thousand Dollars ($70,000) related to the
period from November 1, 2006 through December 31, 2006 (the “2006 Bonus”). You
acknowledge that you have already been paid the 2006 Bonus, as part of the
annual bonus paid by the Company in March 2007 under its various bonus plans.
              (c) Bonus Compensation. You will have an annual bonus opportunity
with a target amount of not less than Four Hundred and Twenty Five Thousand
Dollars ($425,000), such target amount to be set on an annual basis by the
Compensation Committee (the “Annual Bonus”). For 2007, (i.e. January 1, 2007
through December 31, 2007), your target Annual Bonus amount will be Four Hundred
Twenty Five Thousand Dollars ($425,000) (the “2007 Bonus”). The amount of the
Annual Bonus actually paid to you will be determined on the basis of objective
performance metrics under a program that is intended to comply with section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). Your
actual Annual Bonus, if any, will be payable to you solely in cash in a single
lump sum not later than two and one-half months following the end of the fiscal
year for which the Annual Bonus was earned. After consultation with you,
performance metrics will be agreed to and formally adopted by the Compensation
Committee on an annual basis within the time frame required by any applicable
laws or regulations and communicated to you as soon as practicable thereafter,
but in any event, the Compensation Committee will endeavor to set these metrics
during the first fiscal quarter of the relevant Annual Bonus year. This Section
2(c) supersedes all other bonus arrangements between you and the Company.
              (d) Pay Benchmarking. In general, the Company will attempt in good
faith to align your total compensation package (i.e., Base Salary, Annual Bonus
and long-term incentives) with the median pay practices among a group of peer
organizations selected by the Compensation Committee. For the avoidance of
doubt, such alignment shall not reduce your total compensation package below the
levels specified in this Agreement. The pay data of these peer organizations
will be regressed to the Company’s revenue base. The peer group will be
periodically reviewed by the Compensation Committee for continued
appropriateness. The initial peer group consists of the following organizations:
Accenture, Keane, Perot Systems,

-Page 2 of 14 Pages-



--------------------------------------------------------------------------------



 



Parametric Technology Corporation, Cognizant, Monster Worldwide, aQuantive,
CIBER and Diamond Management and Technology Consultants.
              (e) Long-Term Incentives.
                         (i)        You will be granted 150,000 restricted stock
units of common stock of the Company (the “RSUs”) (the “Year 1 Grant”). The
grant date for the Year 1 Grant will be the first NASDAQ trading date of the
month immediately following the date of execution of this Agreement. Provided
you are still employed as President and CEO, you will receive an additional
grant of 150,000 RSUs in each of 2008 (the “Year 2 Grant”) and 2009 (the “Year 3
Grant”). The grant dates for the Year 2 Grant and the Year 3 Grant will be the
first NASDAQ trading date of February in the respective year. (Together, the
Year 1 Grant, the Year 2 Grant and the Year 3 Grant, as adjusted or modified in
accordance with this Section 2(e), are sometimes referred to as the “CEO
Grants.”) Notwithstanding the actual grant dates, the vesting of the Year 1,
Year 2 and Year 3 Grants will be measured beginning from January 1 of the
relevant year (the “Vesting Start Date”). Each of the CEO Grants will
“straight-line” vest 33-1/3% annually on January 1st of each of the three years
following the year in which that particular grant was made, provided you are
still employed by the Company as President and Chief Executive Officer on each
such vesting date (each, an “Annual Vesting Date”). The CEO Grants will be made
pursuant to the Company’s 1998 Stock Incentive Plan, as amended from time to
time (or a successor equity incentive plan then in effect) (the “Incentive
Plan”). The RSUs are subject to the terms and conditions in the Incentive Plan
and in each RSU agreement issued thereunder applicable to the CEO Grants and any
other restrictions or limitations generally applicable to equity held by Company
executives or otherwise required by law; provided that, such terms, conditions,
restrictions and limitations (x) shall be no less favorable or more restrictive
than those applicable to Company senior executives generally, and (y) shall not
be inconsistent with the provisions of this Agreement.
                         (ii)      Notwithstanding the provisions of
Section 2(e)(i), the Company retains the right in its sole discretion to change
the form of the long-term incentive equity award each year, provided that the
grant-date value of each year’s award, regardless of the form used, will be
approximately the same economic value (disregarding any vesting conditions or
discounts for marketability or lack of control) as reasonably determined by the
Compensation Committee in good faith as would be delivered if 150,000
time-vested RSUs were granted on each scheduled grant date (as described, and
subject to the provisions, in Section 2(e)(i)).
                         (iii)      Notwithstanding the provisions of
Section 2(e)(i) and 2(e)(ii), in the event of a stock dividend, stock split or
combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, or the payment of an
extraordinary dividend, the Compensation Committee shall adjust the number of
RSUs (or other form as determined under Section 2(e)(ii)) granted or to be
granted as CEO Grants in each year to prevent dilution or enlargement of grant
values. Further, if the Company commences payment of a regular dividend, the
Compensation Committee may, in its sole discretion, make such an adjustment.

-Page 3 of 14 Pages-



--------------------------------------------------------------------------------



 



                         (iv)      You will not be eligible to receive any stock
options, restricted stock or other equity of the Company, whether under an
equity incentive plan or otherwise, except as expressly provided in this
Agreement or as otherwise expressly authorized for you individually by the Board
(or applicable committee thereof).
              (f) Participation in Employee Benefit Plans. You will be entitled
to participate (and your eligible dependents and beneficiaries will be entitled
to participate to the same extent that eligible dependents and beneficiaries of
other executives of the Company are allowed to participate) in all employee
benefit plans from time to time in effect for executives of the Company
generally, except to the extent such plans are duplicative of benefits otherwise
provided you under this Agreement. Your (and your eligible dependents’ and
beneficiaries’) participation will be subject to the terms of the applicable
plan documents and generally applicable Company policies.
              (g) Perquisites. You will be entitled to receive perquisites
commensurate in value and design with your positions, provided you meet the
eligibility requirements for such perquisites. These perquisites will be at
least equal in value to the average perquisite value provided generally by the
Company to the Company’s other officers who are subject to Section 16 of the
Securities Exchange Act of 1934, as amended.
              (h) Vacations. Vacation time shall be governed by the policies of
the Company, as in effect from time to time.
              (i) Business Expenses. The Company will pay or reimburse you for
all reasonable, customary and necessary business expenses incurred or paid by
you in the performance of your duties and responsibilities hereunder, subject to
any maximum annual limit and other restrictions on such expenses set by the
Board from time to time or included in the Company’s expense policy as then in
effect (the “Expense Policy”) and to such reasonable substantiation and
documentation as may be specified by the Board from time to time or required
under the Expense Policy, in all cases, which are known by you or made
reasonably available to you prior to your incurrence of such business expense.
     3.      Confidentiality and Fair Competition. As a condition of your
employment, you must execute the Sapient Confidentiality Agreement and the
Sapient Fair Competition Agreement that are attached hereto as Exhibit A and
Exhibit B no later than the date you execute this Agreement. Further, you must
execute additional, reasonable Confidentiality Agreements and Fair Competition
Agreements at such future times as the Company may reasonably require in the
event that the Company or any of its subsidiaries undertakes a new line of
business, whether through an acquisition or otherwise; such additional
Agreements shall be reasonably similar to those attached as Exhibit A and
Exhibit B, other than changes that are necessary or desirable to conform the
Agreements to cover the new line of business.
     4.      Termination of Employment. Notwithstanding the provisions of
Section 1(b) hereof, your employment hereunder will terminate prior to the
expiration of the term of this Agreement under the following circumstances:

-Page 4 of 14 Pages-



--------------------------------------------------------------------------------



 



              (a) By the Company for Cause. The Company may terminate your
employment for Cause (as defined immediately below) upon written notice to you
setting forth in reasonable detail the nature of the Cause. The following shall
constitute “Cause” for termination if (x) the Company provides you with the
written notice described immediately above within 120 days after the Board
learns of the nature of the Cause, provided that such 120 day period will be
tolled during the pendency of any internal investigation that may occur to
determine whether Cause exists; (y) in the case of clauses (i), (iii), (iv),
(v), (vi) and (vii) of the definition of Cause, you are given at least 30 days
to cure the nature of the Cause if the nature of the Cause is susceptible to
cure, and the nature of Cause remains uncured at the end of such period or
recurs within six (6) months of the delivery of the notice, provided, that if
the nature of the Cause is not susceptible to cure, such written notice must be
provided by the Company ten (10) days prior to the date of termination, and
provided further that the Board may elect to waive the period of notice, or any
portion thereof, and pay you your salary for the notice period (or any remaining
portion thereof); and (z) such termination is pursuant to a resolution adopted
at a meeting of the Board by the affirmative vote of the independent directors
then in office, which resolution specifies the specific grounds on which the
termination for Cause is based, the material substance of which must have been
set forth in the original written notice:
                         (i)        Your intentional failure to perform your
duties and responsibilities to the Company (other than by reason of your death
or Disability), or your gross negligence in the performance of such duties and
responsibilities which has caused or can reasonably be expected to cause
material harm to the Company;
                         (ii)      Your conviction of, or entering a plea of
guilty or nolo contendere to any crime that constitutes a felony in the
jurisdiction involved;
                         (iii)      Your fraud or willful misconduct (including
violations of Company policies, for example policies concerning insider trading,
sexual harassment and the Company’s Code of Conduct) that has caused or is
reasonably expected to cause material harm to the Company;
                         (iv)      Your material breach of your fiduciary duty;
                         (v)        Your material breach of any provision of
this Agreement;
                         (vi)      Your material breach of any provision of the
Sapient Confidentiality Agreement or the Sapient Fair Competition Agreement; or
                         (vii)      Your failure to cooperate, if requested by
the Board, with any investigation or inquiry into your or the Company’s business
practices, whether internal or external, including but not limited to your
failure to be deposed or to provide testimony at any inquiry or trial.
              (b) By the Company Other than for Cause. The Company also may
terminate your employment at any time other than for Cause upon notice to you.
The Company’s notice of non-renewal at the end of the initial term of this
Agreement shall constitute a termination by the Company other than for Cause.

-Page 5 of 14 Pages-



--------------------------------------------------------------------------------



 



              (c) By You for Good Reason. You may terminate your employment for
Good Reason as follows: You shall provide written notice to the Company within
60 days of the occurrence of one of the following events, without your consent,
setting forth in reasonable detail the nature of the event constituting Good
Reason (the “Notice”):
                         (i)        Removal from the positions of President and
CEO of the Company;
                         (ii)      Material diminution in the nature or scope of
your responsibilities, duties or authority, or any material change in your
reporting lines; provided, however, that a change in reporting relationships
resulting from a Change of Control (as defined in Section 5(d) below) shall not
constitute “Good Reason”;
                         (iii)      Material failure of the Company to provide
you the compensation and benefits in accordance with the terms of Section 2
hereof;
                         (iv)      Material breach of this Agreement by the
Company; or
                         (v)        A requirement that your principal place of
business be located more than 50 miles from Atlanta, Georgia.
The Company will have thirty (30) days from receipt of the Notice to cure the
event specified in the Notice, and if it fails to do so, your employment will
terminate for Good Reason on the first day following the expiration of such
thirty (30) day cure period.
              (d) By You for Other Than Good Reason. You may terminate your
employment at any time other than for Good Reason upon notice to the Company.
              (e) Death. In the event of your death during the term hereof, your
employment hereunder shall immediately and automatically terminate.
              (f) Disability. The Company may terminate your employment
hereunder, upon notice to you, in the event that you become disabled during your
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature (collectively, “Disability”) and, as a
result, are unable to perform substantially all of your duties and
responsibilities hereunder, notwithstanding the provision of any reasonable
accommodation, for one hundred and eighty (180) days during any period of three
hundred and sixty-five (365) consecutive calendar days. If any question shall
arise as to whether during any period you are disabled through any Disability so
as to be unable to perform substantially all of your duties and responsibilities
hereunder, you may, and at the reasonable request of the Company shall, submit
to a reasonable medical examination by a physician reasonably selected by the
Company (and to whom you or your duly appointed guardian, if any, has no
reasonable objection) to determine whether you are so disabled and such
determination shall, for the purposes of this Agreement, be conclusive of the
issue. If such question shall arise and you shall fail to submit to such medical
examination (other than due to your disability), the Company’s determination of
the issue shall be binding on you.

-Page 6 of 14 Pages-



--------------------------------------------------------------------------------



 



     5.      Severance Benefits, Change in Control Benefits and Other Matters
Related to Termination.
              (a) Termination for Cause or for Other Than Good Reason. In the
event of termination of your employment (1) by the Company for Cause or (2) by
you other than for Good Reason, the Company will pay to you (i) any Base Salary
earned but not paid during the final payroll period of your employment through
the date of termination; (ii) any vacation time earned but not used through the
date of termination; (iii) any Annual Bonus to which you are entitled for the
fiscal year preceding that in which termination occurs, but unpaid on the date
of termination; and (iv) reimbursement for any business expenses incurred by you
but un-reimbursed on the date of termination, provided that such expenses and
required substantiation and documentation are submitted within sixty (60) days
of termination and that such expenses are reimbursable under Company policy (all
of the foregoing, “Final Compensation”). Except for any right you may have under
the federal law known as “COBRA” to continue participation in the Company’s
group health and dental plans at your cost, and your right to vested benefits
under the applicable Company benefit plans, all benefits shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of your employment.
              (b) Termination Entitling You to Severance Pay. In the event of
termination of your employment (1) by the Company other than for Cause, (2) by
the Company based on your Disability, (3) by you for Good Reason or (4) on
account of your death, provided that no greater benefits are payable to you
under a separate plan or agreement as a result of such termination (in which
case you may elect to receive the package of payments and benefits that are
available to you under either this Agreement or the separate plan or agreement,
but not both), you (or, in the event of your death, your designated beneficiary
or, if no beneficiary has been designated by you in writing, your estate) shall
be entitled to the following:
                         (i)        Final Compensation;
                         (ii)      A lump sum amount equal to 100% of your Base
Salary in effect on the date of termination plus 100% of your target bonus
amount for the year in which such termination occurs (provided, however, that if
the target bonus amount for the year in which termination occurs has not yet
been set, the actual bonus amount for the preceding year will be used in this
calculation), which amounts will be paid in cash within fifteen (15) days of the
Effective Date of the Employee Release, as defined in Section 5(f) below, but in
no event later than two and one-half months following the end of the fiscal year
in which termination occurred;
                         (iii)      A pro rata portion (calculated as described
below with respect to the CEO Grants) of the unvested CEO Grants and all other
unvested Company equity awards that have already been issued to you as of the
date of the termination of your employment will vest immediately on the date of
such termination (the “Termination Date”). Such pro rata portion will be
calculated, for each applicable grant based on a fraction, the numerator of
which shall be the number of monthly anniversaries of such grant’s Vesting Start
Date or such other initial vesting date in respect of such other unvested
Company equity

-Page 7 of 14 Pages-



--------------------------------------------------------------------------------



 



awards (a “Monthly Anniversary”) that have occurred on or before the Termination
Date and the denominator of which shall be the total number of Monthly
Anniversaries required to occur in order for each annual tranche of shares
underlying such grant to vest (together, the pay and benefits set forth in
Sections 5(b)(ii) and 5(b)(iii) are sometimes referred to as “Severance
Benefits”).
     By way of example with respect to the CEO Grants only: if, on June 20, 2008
(“year two” of your employment hereunder), your employment terminates for any of
the reasons described above in this Section 5(b), then the following then still
unvested RSU shares (or shares of another equity award issued in lieu of RSUs)
underlying your Year 1 Grant and Year 2 Grant will immediately vest on the
Termination Date:
     Year 1 Grant: 59,028 underlying RSU shares will immediately vest (i.e.,
(50,000 X 17/24) + (50,000 X 17/36) = (35,417 + 23,611) = 59,028). (Note: The
first 50,000 RSU tranche of the Year 1 Grant vested before the Termination Date
and you “own” that tranche already; this calculation applies only to the
unvested tranches.)
     Year 2 Grant: 38,194 underlying RSU shares will immediately vest (i.e.,
(50,000 X 5/12) + (50,000 X 5/24) + (50,000 X 5/36) = (20,833 + 10,417 + 6,944)
= 38,194).
     Year 3 Grant: You will not receive your Year 3 Grant, because your
employment has been terminated prior to the scheduled grant date.
                         (iv)      Except for any right you may have under the
federal law known as “COBRA” to continue participation in the Company’s group
health and dental plans at your cost, and your right to vested benefits under
applicable Company benefit plans, all benefits shall terminate in accordance
with the terms of the applicable benefit plans based on the date of termination
of your employment, without regard to any continuation of Base Salary or other
payment to you following termination.
              (c) Termination Following Change in Control. In the event of
termination of your employment by the Company other than for Cause or by you for
Good Reason within two years following the consummation of a Change in Control
(as defined in Section 5(d) below), in lieu of any benefits otherwise payable to
you under Section 5 of this Agreement and provided that no greater benefits are
payable to you under a separate plan or agreement as a result of such Change in
Control (in which case you may elect to receive the package of payments and
benefits that are available to you under either this Agreement or the separate
plan or agreement, but not both), you shall be entitled to the following:
                         (i)        Final Compensation;
                         (ii)      A lump sum amount equal to 150% of your Base
Salary in effect on the date of termination plus 150% of your target bonus
amount for the year in which such termination occurs (provided, however, that if
the target bonus amount for the year in which termination occurs has not yet
been set, the actual bonus amount for the preceding year will be used in this
calculation), which amounts will be paid in cash within fifteen (15) days of the
Effective Date of the Employee Release, as defined in Section 5(f)

-Page 8 of 14 Pages-



--------------------------------------------------------------------------------



 



below, but in no event later than two and one-half months following the end of
the fiscal year in which termination occurred;
                         (iii)      All of the unvested CEO Grants and all other
unvested Company equity awards that have been previously issued to you
(including any equity award of the surviving corporation) shall become vested
effective as of the date of such termination;
                         (iv)      For a period of twenty-four (24) months
following the date of termination, you will be entitled to continue to
participate in the Company’s medical, dental, disability and life insurance
plans, subject to any employee contribution applicable to you on the date of
termination; and your 401(k) plan will continue to vest, provided you are
eligible to continue such participation and vesting under applicable law and
plan terms. All other benefits shall terminate in accordance with the terms of
the applicable benefit plans based on the date of termination of your
employment, without regard to any continuation of Base Salary or other payment
to you following termination. For the avoidance of doubt, if it is permitted by
applicable law and plan terms, you will be allowed to participate in such plans
for this twenty-four (24) month period as if you were an active employee, and if
such participation is not permitted, you may elect to participate in the
Company’s group health and dental plans under the federal law known as “COBRA”
for so long as you are so eligible. (Together, the pay and benefits set forth in
Sections 5(c)(ii), 5(c)(iii) and 5(c)(iv) are sometimes referred to as “Change
of Control Benefits”).
              (d) A Change in Control shall be deemed to have occurred if any
one or more of the following events occur:
                         (i)        the acquisition by any person, entity or
“group” (as defined in section 13(d) of the Exchange Act) of 50% or more of the
combined voting power of the Company’s then outstanding voting securities;
                         (ii)      A merger, consolidation or other corporate
transaction that results in the voting shares of the Company before the
transaction constituting less than 50% of the combined voting power of all
shareholders of the surviving corporation following the transaction;
                         (iii)      A change in majority of the non-employee
directors of the Company or the board of directors of any successor to the
Company over a two-year period (other than by reason of election or nomination
by directors constituting a majority of the directors on the effective date of
this Agreement or directors who were chosen by those directors, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, entity or “group” other
than the Board (including, but not limited to, any such assumption that results
from clauses (i), (ii), (iv), (v) or (vi) of this definition));
                         (iv)      The approval by the stockholders of the
Company of the liquidation or dissolution of the Company;

-Page 9 of 14 Pages-



--------------------------------------------------------------------------------



 



                         (v)        The sale, transfer or other disposition of
all or substantially all of the Company’s assets; or
                         (vi)      A determination by the Board that a Change in
Control has occurred.
              (e) Section 409A. The compensation, benefits and other payments
described in this Agreement (collectively, the “Payments”) are intended either
to comply with Section 409A of the Code (“Section 409A”) (to the extent they are
subject to such Section) or to be exempt from the requirements of Section 409A
(where an exemption is available), and shall be construed accordingly. If,
however, the Compensation Committee and you reasonably determine that any such
Payments are or may become subject to a tax imposed by Section 409A, the Company
and you will use their commercially reasonable efforts to structure such
Payments to eliminate or minimize the impact of any tax that might be imposed on
you pursuant to Section 409A. In addition, with respect to the Severance
Benefits and Change in Control Benefits, if the Compensation Committee and you
reasonably determine that such Severance Benefits and Change in Control Benefits
are potentially subject to additional tax under Section 409A absent this
sentence, any and all amounts that constitute deferred compensation subject to
Section 409A and that would (but for this sentence) be payable within six
(6) months following separation from service (as defined in Section 409A) shall
instead be paid on the date that follows the date of such separation from
service by six (6) months plus one day. In any event, you shall be responsible
for any tax or other amount imposed by Section 409A on all of the Payments. The
Company shall not be obligated to indemnify you or reimburse you for any
payments made by you on account of Section 409A or otherwise be liable for any
additional taxes or other payments that may be due as a result of any of the
Payments being subject to Section 409A.
              (f) Release of Claims. Any obligation of the Company to provide
you Severance Benefits or Change in Control Benefits under this Section 5 is
conditioned upon your (or, in the event of your death, your estate) signing a
reasonable and customary separation agreement containing a release of claims in
the form provided by the Company (the “Employee Release”) within twenty one
(21) days of the date on which your employment terminates, or such longer period
as specified by the Company, and upon your not revoking the Employee Release
thereafter. The Employee Release shall become effective seven (7) days after
your execution of the Employee Release, provided that you do not revoke your
acceptance of the Employee Release during that time (the “Effective Date of the
Employee Release”). Any Severance Benefits or Change in Control Benefits
required to be made under this Section 5 (other than Final Compensation) shall
be made within fifteen (15) days of the Effective Date of the Employee Release.
The Employee Release creates legally binding obligations on your part, and the
Company therefore advises you to seek the advice of an attorney before signing
it.
              (g) Reimbursement of Incentive Compensation. In the event the
Company is required to prepare an accounting restatement due to the material
noncompliance of the Company with any financial reporting requirement under the
U.S. securities laws, as a result of any material misconduct on your part or on
the part of any U.S. employee under your direct supervision (whether or not such
misconduct constitutes “Cause” within the meaning of Section 4(a) hereof), you
shall reimburse the Company for any Annual Bonus or other performance-based
compensation (including, but not limited to, equity compensation) that was paid
or issued

-Page 10 of 14 Pages-



--------------------------------------------------------------------------------



 



to you on the basis of having met or exceeded specific targets for performance
period(s) in which the financial statement was required to be restated. In
connection with the foregoing, you shall only be required to reimburse the
Company to the extent of the excess (if any), determined as of the payment or
grant date, between (x) the after-tax value to you of any such Annual Bonus or
other performance-based compensation that was payable for each applicable
performance period less (y) the after-tax value of any such Annual Bonus or
other performance-based compensation that would have been payable upon the
achievement of Company performance taking into such accounting restatement for
the applicable performance period.
     6.      Conflicting Agreements. You hereby represent and warrant that your
signing of this Agreement and the performance of your obligations under it will
not breach or be in conflict with any other agreement to which you are a party
or are bound and that you are not now subject to any covenants against
competition or similar covenants or any court order that could affect the
performance of your obligations under this Agreement. You agree that you will
not disclose to or use on behalf of the Company any proprietary information of a
third party without that party’s consent.
     7.      Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.
     8.      Assignment. Neither you nor the Company may make any assignment of
this Agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that this Agreement
shall be binding upon any successor to the Company (by whatever means, including
but not limited to, pursuant to any reorganization, consolidation, merger or
sale, disposition or other transfer all or substantially all of its properties
or assets. This Agreement shall inure to the benefit of and be binding upon you
and the Company, and each of our respective successors, executors,
administrators, heirs and permitted assigns.
     9.      Reformation; Severability. If any portion or provision of this
Agreement shall to any extent be declared illegal or unenforceable by a court of
competent jurisdiction, then such portion or provision shall be reformed so that
it is valid and enforceable to the fullest extent permitted by law, and the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby.
     10.     Survivability; Continuing Obligations. Provisions of this Agreement
shall survive any termination if so provided in this Agreement or if necessary
or desirable to accomplish the purposes of other surviving provisions. The
obligation of the Company to make payments to you under Section 5 is expressly
conditioned upon your continued full performance of obligations under the
Sapient Confidentiality Agreement and the Sapient Fair Competition Agreement,
and your continued obligation to comply with such agreements is conditioned upon
the Company’s full performance of its payment obligations under this Agreement
and any other applicable plan, program or agreement, provided, however, that you
have provided the Company with thirty (30) days’ written notice specifying the
nature of the Company’s failure to perform its obligations and the Company has
not cured such failure within such thirty (30) day period. Upon

-Page 11 of 14 Pages-



--------------------------------------------------------------------------------



 



termination by either you or the Company, all rights, duties and obligations of
you and the Company to each other shall cease, except as otherwise expressly
provided in this Agreement, the Sapient Confidentiality Agreement and the
Sapient Fair Competition Agreement.
     11.      Miscellaneous. This Agreement sets forth the entire agreement
between you and the Company and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of your employment, excluding only the Sapient
Confidentiality Agreement, the Sapient Fair Competition Agreement and any
obligations and rights you may have with respect to the securities of the
Company, all of which shall remain in full force and effect. This Agreement may
not be modified or amended, unless agreed to in writing by you and an expressly
authorized representative of the Board. No breach of any obligation under this
Agreement shall deemed to be waived, unless the party entitled to the benefit of
such obligation shall have specifically consented to such waiver in writing. No
such waiver shall be deemed to be a waiver of any other obligation under this
Agreement or of a subsequent breach of the same obligation. The headings and
captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement. This is a
Massachusetts contract and shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts, without regard to the conflict of
laws principles thereof. Any suit brought pursuant to this Agreement shall be
brought in the state or federal courts sitting in Boston or Cambridge,
Massachusetts, and the parties hereby waive any claim or defense that such forum
is not convenient or proper. Each party hereby agrees that any such court shall
have personal jurisdiction over it and consents to service of process in any
manner authorized by Massachusetts law. In the event of any inconsistency
between any provision of this Agreement and any provision of any Company plan,
program or arrangement, the provision that is more favorable to you shall
control unless you otherwise agree in a signed writing that expressly refers to
the provision whose control you are waiving (for the avoidance of doubt, to the
extent you are entitled to severance or change of control payments and benefits
pursuant to a separate plan, program or arrangement, you may elect to receive
the package of payments and benefits that are available to you under either this
Agreement or the separate plan, program or arrangement, but not both). The
Company represents that it is fully authorized, by action of the Board (and any
other person or body whose action is required), to enter into this Agreement and
to perform its obligations under it, and that the execution, delivery and
performance of this Agreement by it will not violate any applicable law,
regulation, order, judgment, decree or Company plan, program or arrangement to
which it is a party or by which it is bound. Subject to Section 3 hereof, the
Company agrees not to impose any restrictions, enforceable by injunction, on
your post-employment activities, other than those expressly set forth in this
Agreement, the Sapient Confidentiality Agreement or the Sapient Fair Competition
Agreement.
     12.      Notices. Any notices provided for in this Agreement shall be in
writing and shall be delivered in person, by a reputable overnight courier
service, by registered or certified United States mail, or by telecopy. Such
notices shall be addressed to you at your last known address on the books of the
Company or, in the case of the Company, to it at its principal place of
business, attention of the Chairman of the Board, or to such other address as
either party may specify by notice to the other actually received. Such notices
shall be effective upon receipt when delivered or sent by telecopy or in person,
and upon mailing when sent by registered or certified mail or overnight courier
service.

-Page 12 of 14 Pages-



--------------------------------------------------------------------------------



 



     13.      Legal Fees. The Company shall reimburse you for reasonable
attorneys’ or other professional fees and for any other reasonable expenses
incurred by you in negotiating this Agreement, up to a maximum of fifteen
thousand dollars ($15,000). Such reimbursement shall be made within thirty
(30) days following presentation to the Company of appropriate invoices or other
documentation for the amount of such fees and expenses.
     14.      Indemnification. During your employment and thereafter, and to the
maximum extent permitted by law and by the Company’s articles of incorporation
and by-laws, you shall be promptly indemnified against, and shall be entitled to
prompt advancement of attorneys’ fees and other costs incurred in connection
with, any and all claims, costs, expenses, judgments and/or liabilities arising
out of, or in connection with, your employment by the Company or membership on
the Board; provided, that in no event shall such indemnity of the Executive at
any time during the period of your employment by the Company be less than the
maximum indemnity provided by the Company at any time during such period to any
other officer or director under an indemnification insurance policy or the
bylaws or charter of the Company or by agreement.
[The remainder of this page has been left blank intentionally.]

-Page 13 of 14 Pages-



--------------------------------------------------------------------------------



 



     If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me no later than July 23. At the time you sign and
return it this letter will take effect as a binding agreement between you and
the Company on the basis set forth above. The enclosed copy is for your records.

          Best regards,

Sapient Corporation
      By:   /s/ Jeffrey M. Cunningham         Jeffrey M. Cunningham, Chairman   
    Board of Directors       

          Accepted and Agreed:
      /s/ Alan J. Herrick       Name:   Alan Herrick        Date:   July 21,
2007       

-Page 14 of 14 Pages-



--------------------------------------------------------------------------------



 



Exhibit A
Sapient Confidentiality Agreement
Parties. In this Agreement, the terms “we,” “us,” and “our” refer to Sapient
Corporation and its subsidiaries. The terms “you” and “your” refer to the
individual who signs this Agreement. The term “the parties” refers to both us
and you.
Background

  •   We are in the business of helping clients innovate their businesses to
achieve extraordinary results from their customer relationships, business
operations and technology.     •   You are an individual in whom we have great
confidence, and with whom we entrust responsibilities to help our clients
achieve these results.     •   We also entrust you with information — our own or
our clients’ — that we need you to protect.

Therefore, in consideration of the promises contained in this Agreement and in
the agreement between yourself and us dated July 18, 2007 (the “Employment
Agreement”), the parties agree as follows.
Terms and Conditions

1   Your Employment

As stated in Section 3 of the Employment Agreement, your employment with us is
contingent on your making the promises laid out in this Agreement.

2   Protecting Confidential information

     
2.1
  Our Confidential information Defined. Our ability to help clients succeed
depends, in part, on information we possess that gives us an advantage over our
competitors who lack this information. In this Agreement, we refer to this
information as “our confidential information.” We have gathered or developed our
confidential information by expending time, energy and resources to better
enable us to help our clients succeed. If our competitors were to learn our
confidential information, they would gain an unfair advantage over us in the
marketplace. If others were to learn our confidential information, it could
jeopardize our relationships with our clients.
 
   
2.2
  Protecting Our Confidential Information. Because you are a valued member of
our leadership team, we entrust you with our confidential information. You
promise to protect our confidential information, and you promise that you will
not share it with anyone, except in the performance of your fiduciary duties as
our Chief Executive Officer (“CEO”) or as the independent members of our Board
of Directors (the “Board”) may direct (collectively, your “Duties”). You also
promise that you will not use our confidential information for your own use, or
for anyone else’s use, except in the performance of your Duties. This promise
extends beyond the term of your employment with us, and does not end unless the
independent members of our Board (the “Independent Directors”) expressly release
you from it in writing beforehand.
 
   
2.3
  Our Clients’ Confidential Information. Our clients often share with us their
confidential information: that is, information they wish to keep secret from
their competitors. You often will have access to this confidential information.
You promise that you: (a) will protect this confidential information; and,
except in the performance of your Duties, (b) will not share it with anyone; and
(c) will not use this confidential information for your own use, or for anyone
else’s use. This promise extends beyond the term of your employment with us, and
does not end unless the Independent Directors expressly release you from it in
writing beforehand.
 
   
2.4
  Your Former Employers’ Confidential Information. In your previous jobs with
other employers, they may have entrusted you with their own confidential
information. We have no desire to have

-Page 1 of 4 Pages-



--------------------------------------------------------------------------------



 



     
 
  you violate their confidential information. Therefore, you promise that,
during your employment with us, you will not share your former employers’
confidential information with us or anyone else beyond whom your former
employers direct. By signing this Agreement, you assure us that nothing in it
conflicts with (or would cause you to violate) any nondisclosure agreement you
have signed with a previous employer of yours. If, during the course of your
employment with us, you come to learn of a conflict you have with a previous
nondisclosure agreement, you will notify us immediately.

3   Inventions and Other Things You Create

We strive to hire creative people, and creative people create things. This
Agreement spells out who owns these creations.

     
3.1
  Creations You Own. We claim no ownership of anything you create or invent
that:

  (A)   you develop entirely on your own time without using our equipment,
supplies, facilities or trade secrets; and     (B)   is not related to our
business, research or development (or business, research or development we can
show that we anticipate doing); and     (C)   does not result from any work you
did (or are doing) for us.

     
3.2
  Creations We Own. Anything you create or invent during your employment with
us, and for a period of one year after, that does not fall under paragraph 3.1
will be considered ours. You agree to assign any title or other rights in these
creations to us. You agree that any of these creations that are protectable by
US copyright law will be considered “works made for hire” for our benefit. You
agree to maintain adequate written records of these creations, and you promise
to help us in all reasonable ways (at our expense), both during and after your
employment, in the acquisition, protection and defense of our rights to these
creations.
 
   
3.3
  Your Previous Creations. Before you joined us, you may have created things on
your own or for previous employers. We have no desire to take ownership of these
creations. Therefore, to avoid any conflict over when you created something and
who owns it, you must list in Exhibit A all your previous creations to which you
assert ownership. You need only include creations that relate to our business,
services or products.

4   Our Property

You promise to return our property at the termination of your employment with
us, or at any time that we ask you to do so. “Our property” includes both
tangible and intangible things, such as information (whether confidential or
not) in whatever form you have it.

5   Assignment

We may assign our duties or interests under this Agreement to any parent,
affiliate, successor or subsidiary that we may have. You may not assign your
duties or interests under this Agreement.

6   Miscellaneous Provisions

     
6.1
  Entire Agreement; Modification. This Agreement contains all the terms and
conditions agreed on by the parties relating to the protection of our
confidential information and our clients’ confidential information (except for
the Sapient Fair Competition Agreement). Any previous agreements (except for the
Sapient Fair Competition Agreement and the Employment Agreement) on this subject
between the parties are replaced by this Agreement. This Agreement can be
modified or changed only by a written document signed by both parties.
 
   
6.2
  Waiver. A party’s waiver of enforcement of any of this Agreement’s terms or
conditions will be effective only if in writing. A waiver by us will be
effective only if signed by the Chairman of our Board (or, if he/she is not
“independent” under the rules of the Securities and Exchange Commission, then
the lead independent director of the Board). A party’s specific waiver will not
be considered a waiver of any earlier, concurrent or later breach.



-Page 2 of 4 Pages-



--------------------------------------------------------------------------------



 



     
6.3
  Survival. This Agreement will remain in effect, regardless of any future
changes to your job, title, compensation or the termination of your employment.
 
   
6.4
  Counterparts. This Agreement may be executed in two counterparts, each of
which is considered an original.
 
   
6.5
  Reformation; Severability. If a court rules that any part of this Agreement is
unenforceable, the parties agree to have the court modify that part in the least
way needed to make it enforceable. If the court declines to modify the
Agreement, then the parties agree that the unenforceable part will be ignored
and that the rest of the Agreement will continue in full force.
 
   
6.6
  Litigation. This Agreement is governed by and must be interpreted under
Massachusetts law, without regard to its choice-of-law principles. If we need to
use the court system to enforce the promises in this Agreement, you agree to
consent to the jurisdiction of the state and federal courts of Massachusetts.
You also promise to pay our litigation costs and attorneys’ fees if a court
finds that you breached any of the promises you make in this Agreement.
 
   
6.7
  Headings. All headings are for reference purposes only and must not affect the
interpretation of this Agreement.



 

          Dated: July 18, 2007


SAPIENT CORPORATION (referred to as “we” throughout)
  By:   /s/ Jeffrey M. Cunningham         Jeffrey M. Cunningham        Chairman,
Board of Directors       

          INDIVIDUAL EMPLOYEE (referred to as “you” throughout):
  /s/ Alan J. Herrick       Alan J. Herrick      Address:                       



-Page 3 of 4 Pages-



--------------------------------------------------------------------------------



 



Exhibit A: Your Previous Creations

         
Creation
  Date Created   Description
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         

This list is complete as of today.

     
 
   
 
   
Date
  Your signature

-Page 4 of 4 Pages-



--------------------------------------------------------------------------------



 



Exhibit B
Sapient Fair Competition Agreement
Parties. In this Agreement, the terms “we,” “us,” and “our” refer to Sapient
Corporation and its subsidiaries. The terms “you” and “your” refer to the
individual who signs this Agreement. The term “the parties” refers to both us
and you.
Background

  •   We are in the business of helping clients innovate their businesses to
achieve extraordinary results from their customer relationships, business
operations and technology.     •   You are an individual in whom we have great
confidence, and with whom we entrust responsibilities to help our clients
achieve these results.     •   We also entrust you with information — our own
and our clients’ — that we need you to protect, as well as entrusting you with
developing and maintaining our good relationships with our clients (“our
goodwill”).     •   While we are firm believers in the value of ordinary
competition in the marketplace, we need to protect ourselves from unfair
competition.

Therefore, in consideration of the promises contained in this Agreement and in
the agreement between yourself and us dated July 18, 2007 (the “Employment
Agreement”), the parties agree as follows.
Terms and Conditions

1   Your Employment

As stated in Section 3 of the Employment Agreement, your employment with us is
contingent on your making the promises laid out in this Agreement.

2   Our Promise

In addition to this Agreement and the Sapient Confidentiality Agreement, the
terms of your employment will be governed by the Employment Agreement.

3   Working Elsewhere during Your Employment with Us

To best help our clients succeed, we need you to be fully committed to working
here. Therefore, during the term of your employment, you may not perform work or
other services — directly or indirectly, whether for compensation or not — for a
person or entity that competes with us. You also may not solicit, encourage or
help any of our people to do so. Similarly, you may not perform work or other
services — directly or indirectly, whether for compensation or not — for any
other person or entity, if doing so would diminish your ability to work for us.

4   Working Elsewhere after Your Employment with Us

     
4.1
  Protecting Our Goodwill. In the course of working for us, you will help
develop and maintain our goodwill with clients. By doing this, you may become
the “face” of Sapient to clients — in other words, a client might associate our
services or products more with you than with us. If you were to leave us and go
to work for someone who competes with us (or if you were to compete, on your
own, with us), you would be in a position to use this association to convince
clients to leave us and do business with you at your new employer (or on your
own). This would give your new employer (and you) an unfair advantage over us in
the marketplace. To prevent this from happening, we need time after you leave to
help our clients understand that they will continue to receive excellent care
and service from our other people.
 
   
4.2
  Protecting Our Confidential Information. Our ability to help clients succeed
depends in part on information we possess that gives us an advantage over our
competitors who lack this

-Page 1 of 4 Pages-



--------------------------------------------------------------------------------



 



     
 
  information. We refer to this information as “our confidential information.”
We have gathered or developed our confidential information by expending time,
energy and resources to better enable us to help our clients succeed. If our
competitors were to learn our confidential information, they would gain an
unfair advantage over us in the marketplace. If others were to learn our
confidential information, it could jeopardize our relationships with our
clients. We protect this confidential information with the Sapient
Confidentiality Agreement that you sign. If you were to leave us and go to work
for someone who competes with us (or if you were to compete, on your own, with
us), you may be influenced by your knowledge of our confidential information —
even inadvertently. This could give your new employer (and you) an unfair
advantage over us in the marketplace. To prevent this from happening, we need
time after you leave for the relevance of this confidential information to
diminish.

     
4.3
  Working for a Competitor (or Competing with Us Individually). For the reasons
spelled out in the previous two paragraphs, for 12 months from the time you
leave our employment, you promise not to — directly or indirectly, whether for
compensation or not, in the markets in the United States of America or in the
markets in any other country where we do business — (i) own, manage, operate, or
control any person or entity whose business is competitive with the business
conducted or contemplated by us, as of the date hereof (a “Competitor”), (ii)
participate in the ownership, management, operation, or control of any
Competitor or (iii) render executive services which are reasonably related,
substantially similar or identical to the services which you rendered to us, to
any Competitor.
 
   
4.4
  Working for a Client. Your work for us in developing and maintaining our
client goodwill could lead to opportunities for you to leave us and go to work
for a client. Unfortunately, this could have the effect of encouraging — even
inadvertently — the client to diminish or end its client relationship with us.
Similarly, in working for a client, you may be influenced by your knowledge of
our confidential information — even inadvertently. So, for a period 12 months
from the time you leave our employment, you promise not to perform work or other
services — directly or indirectly, whether for compensation or not — for any
client of ours. For purposes of this Agreement, the term “client” refers to
(1) any current client of ours at the time you leave our employment; (2) any
prospective client being actively sought by us at the time you leave our
employment; and (3) any former client of ours for whom we have sold or performed
at least $1 million in services during the 12 month-period prior to the date you
leave our employment.

5   Clients and Solicitation

     
5.1
  Discussions with Clients; Accepting Employment. Our clients need to know that
we and you are completely committed to helping them succeed. Any discussions you
might have with a client about the prospect of your going to work for the client
— no matter who initiates these discussions — could cause the client to question
whether you were acting in the client’s interest or in your own personal
interest. Therefore, you promise that, during the term of your employment with
us and for 12 months after, you will not engage in any discussions with our
clients about your working for them, nor will you accept employment from them
during that time.
 
   
5.2
  You Soliciting Clients. You agree that, during the term of your employment
with us and for 12 months after, you will not solicit or take away (or attempt
to solicit or take away) any of our clients, either for your own business or for
any other person or entity, nor will you induce or encourage any client to sever
or diminish its relationship or business with us.

6   Soliciting Employees

You agree that, during the term of your employment, you will not — directly or
indirectly — solicit, encourage, assist or hire any of our people to work for a
competitor in the United States of America or in the markets in any other
country where we do business. In addition, you agree that, for 12 months after
your employment with us ends, you will not — directly or indirectly — solicit,
encourage or assist any of our people to stop working for us, nor will you
solicit, encourage, assist or hire any of our people to work for a competitor,
for a client of ours or for you

-Page 2 of 4 Pages-



--------------------------------------------------------------------------------



 



in the markets in the United States of America or in the markets in any other
country where we do business.

7   Assignment

We may assign our duties or interests under this Agreement to any parent,
affiliate, successor or subsidiary that we may have. You may not assign your
duties or interests under this Agreement.

8   Miscellaneous Provisions

     
8.1
  Entire Agreement; Modification. This Agreement contains all the terms and
conditions agreed on by the parties relating to the protection of our
confidential information (except for the Sapient Confidentiality Agreement) and
goodwill. Any previous agreements (except for the Sapient Confidentiality
Agreement and the Employment Agreement) between the parties on this subject are
replaced by this Agreement. This Agreement can be modified or changed only by a
written document signed by both parties.
 
   
8.2
  Reasonableness of Restraints. You acknowledge that you have carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed upon you by the Agreement. You agree without reservation that
each of the restraints contained herein is necessary for the reasonable and
proper protection of our goodwill, confidential information and other legitimate
interests; that each and every one of those restraints is reasonable in respect
to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent you from
obtaining other suitable employment during the period in which you are bound by
these restraints. You also acknowledge and agree that if you violate any of the
restraints in this Agreement that the damage to us would be irreparable and,
therefore you agree that we, in addition to any other remedy available to us,
will be entitled to preliminary and permanent injunctive relief against any such
violation or threatened violation, as determined by a court of competent
jurisdiction, of these restraints, without having to post bond.
 
   
8.3
  Waiver. A party’s waiver of enforcement of any of this Agreement’s terms or
conditions will be effective only if in writing. A waiver by us will be
effective only if signed by the Chairman of our Board (or, if he/she is not
“independent” under the rules of the Securities and Exchange Commission, then
the lead independent director of the Board). A party’s specific waiver will not
be considered a waiver of any earlier, concurrent or later breach.
 
   
8.4
  Survival. This Agreement will remain in effect, regardless of any future
changes to your job, title, compensation or the termination of your employment.
 
   
8.5
  Reformation; Severability. If a court rules that any part of this Agreement is
unenforceable, the parties agree to have the court modify that part in the least
way needed to make it enforceable. If the court declines to modify the
Agreement, then the parties agree that the unenforceable part will be ignored
and that the rest of the Agreement will continue in full force.
 
   
8.6
  Counterparts. This Agreement may be executed in two counterparts, each of
which is considered an original.
 
   
8.7
  Litigation. This Agreement is governed by and must be interpreted under
Massachusetts law, without regard to its choice-of-law principles. If we need to
use the court system to enforce the promises in this Agreement, you agree to
consent to the jurisdiction of the state and federal courts of Massachusetts.
You also promise to pay our litigation costs and attorneys’ fees, if a court
finds that you breached any of the promises you make in this Agreement.
 
   
8.8
  Headings. All headings are for reference purposes only and must not affect the
interpretation of this Agreement.
 
   
8.9
  Broad Interpretation of Employment, Work, Solicitation and Persons and
Entities. You recognize that it is possible to create many different types of
arrangements under which you (or another person) might provide services, or
perform work, for a competitor or client of ours (or for you). (For instance,
instead of being an employee, you might act as an independent contractor or

-Page 3 of 4 Pages-



--------------------------------------------------------------------------------



 



     
 
  consultant, or in return for an equity ownership interest, or in other ways.)
You understand that the intention of this Agreement is to prevent you from
taking the actions that this Agreement prohibits, whether you may be engaged in
a formal employer-employee arrangement with a third party, or in another sort of
arrangement where work or services are performed. You agree that the
restrictions on employment, work and solicitation contained in this Agreement
will be interpreted broadly to include these other types of arrangements as
well. In addition, throughout this Agreement, we refer to certain persons and
entities, including, without limitation, clients, employees, competitors and
yourself. You understand and agree that references to such persons and entities
include any and all affiliates of the person or entity described and that any
restrictions or prohibitions set forth in this Agreement will be interpreted
broadly to apply equally to the person or entity described, as well as any and
all affiliates of that person or entity.



 

          Dated: July 18, 2007

SAPIENT CORPORATION (referred to as “we” throughout)
  By:   /s/ Jeffrey M. Cunningham         Jeffrey M. Cunningham        Chairman,
Board of Directors       

          INDIVIDUAL EMPLOYEE (referred to as “you” throughout):
  /s/ Alan J. Herrick       Alan J. Herrick      Address:                      



-Page 4 of 4 Pages-